Exhibit 10.2

IDENTIVE GROUP, INC.

 

 

2011 EMPLOYEE STOCK PURCHASE PLAN



--------------------------------------------------------------------------------

IDENTIVE GROUP, INC.

 

 

2011 EMPLOYEE STOCK PURCHASE PLAN

1. Purpose. The purpose of the Plan is to provide incentive for present and
future employees of the Company and any Designated Subsidiary to acquire a
proprietary interest (or increase an existing proprietary interest) in the
Company through the purchase of Common Stock. It is the Company’s intention that
the Plan qualify as an “employee stock purchase plan” under Section 423 of the
Code. Accordingly, the provisions of the Plan shall be administered, interpreted
and construed in a manner consistent with the requirements of that section of
the Code.

2. Definitions.

(a) “Applicable Percentage” means, with respect to each Offering Period,
eighty-five percent (85%), unless and until such Applicable Percentage is
increased by the Committee, in its sole discretion, provided that any such
increase in the Applicable Percentage with respect to a given Offering Period
must be established not less than fifteen (15) days prior to the Offering Date
thereof.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto.

(d) “Committee” means the Compensation Committee of the Board or, if no such
Committee exists, then the Board.

(e) “Common Stock” means the Company’s common stock, par value $0.001 per share.

(f) “Company” means the Identive Group, Inc., a Delaware corporation.

(g) “Compensation” means, with respect to each Participant for each pay period,
the full base salary and overtime paid to such Participant by the Company or a
Designated Subsidiary. Except as otherwise determined by the Committee,
“Compensation” does not include: (i) bonuses or commissions, (ii) any amounts
contributed by the Company or a Designated Subsidiary to any pension plan,
(iii) any automobile or relocation allowances (or reimbursement for any such
expenses), (iv) any amounts paid as a starting bonus or finder’s fee, (v) any
amounts realized from the exercise of any stock options or incentive awards,
(vi) any amounts paid by the Company or a Designated Subsidiary for other fringe
benefits, such as health and welfare, hospitalization and group life insurance
benefits, or perquisites, or paid in lieu of such benefits, or (vii) other
similar forms of extraordinary compensation.

(h) “Continuous Status as an Employee” means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall



--------------------------------------------------------------------------------

not be considered interrupted in the case of a leave of absence agreed to in
writing by the Company or the Designated Subsidiary that employs the Employee,
provided that such leave is for a period of not more than 90 days or
reemployment upon the expiration of such leave is guaranteed by contract or
statute.

(i) “Designated Subsidiaries” means the Subsidiaries that have been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan.

(j) “Employee” means any person, including an Officer, whose customary
employment with the Company or one of its Designated Subsidiaries is at least
twenty (20) hours per week and more than five months in any calendar year.

(k) “Entry Date” means the first day of each Exercise Period.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m) “Exercise Date” means the last Trading Day ending on or before each June 30
and December 31.

(n) “Exercise Period” means, for any Offering Period, each period commencing on
the Offering Date and on the first Trading Day after each Exercise Date, and
terminating on the immediately following Exercise Date.

(o) “Exercise Price” means the price per share of Common Stock offered in a
given Offering Period determined as provided in Section 7(b).

(p) “Fair Market Value” means, with respect to a share of Common Stock, the Fair
Market Value as determined under Section 7(c).

(q) “First Offering Date” means July 1, 2011.

(r) “Offering Date” means the first Trading Day of each Offering Period;
provided, that in the case of an individual who becomes eligible to become a
Participant under Section 3(b) after the first Trading Day of an Offering
Period, the term “Offering Date” shall mean the first Trading Day of the
Exercise Period coinciding with or next succeeding the day on which that
individual becomes eligible to become a Participant. Options granted after the
first day of an Offering Period will be subject to the same terms as the options
granted on the first Trading Day of such Offering Period except that they will
have a different grant date (thus, potentially, a different Exercise Price) and,
because they expire at the same time as the options granted on the first Trading
Day of such Offering Period, a shorter term.

(s) “Offering Period” means, subject to adjustment as provided in Section 4(b)
or 4(c), (i) with respect to the first Offering Period, the period beginning on
the First Offering Date and ending on June 30, 2013, and (ii) with respect to
each Offering Period thereafter, the period beginning on the July 1 immediately
following the end of the previous Offering Period and ending on the June 30
which is 24 months thereafter.

 

2



--------------------------------------------------------------------------------

(t) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 under the Exchange Act and the rules and regulations promulgated
thereunder.

(u) “Participant” means an Employee who has elected to participate in the Plan
by filing an enrollment agreement with the Company as provided in Section 5
hereof.

(v) “Plan” means this Identive Group, Inc. 2011 Employee Stock Purchase Plan.

(w) “Plan Contributions” means, with respect to each Participant, the lump sum
cash transfers, if any, made by the Participant to the Plan pursuant to
Section 6(a) hereof, plus the after-tax payroll deductions, if any, withheld
from the Compensation of the Participant and contributed to the Plan for the
Participant as provided in Section 6 hereof, and any other amounts contributed
to the Plan for the Participant in accordance with the terms of the Plan.

(x) “Subsidiary” means any corporation, domestic or foreign, of which the
Company owns, directly or indirectly, 50% or more of the total combined voting
power of all classes of stock, and that otherwise qualifies as a “subsidiary
corporation” within the meaning of Section 424(f) of the Code.

(y) “Trading Day” means a day on which the national stock exchanges, including
the NASDAQ Stock Market, are open for trading.

3. Eligibility.

(a) First Offering Date. Any individual who is an Employee as of the First
Offering Date shall be eligible to become a Participant as of the First Offering
Date.

(b) Subsequent Offering Dates. Any individual who is an Employee as of the
Offering Date of a given Offering Period shall be eligible to become a
Participant as of any Entry Date within that Offering Period under the Plan.

4. Offering Periods.

(a) In General. The Plan shall generally be implemented by a series of Offering
Periods. The first Offering Period shall commence on the First Offering Date and
end on June 30, 2013, and succeeding Offering Periods shall commence on the
July 1 immediately following the end of the previous Offering Period and end on
the June 30 which is 24 months thereafter.

(b) Automatic Reset of Offering Period. If the Fair Market Value of a share of
Common Stock on any Exercise Date (except the final scheduled Exercise Date of
any Offering Period) is lower than the Fair Market Value of a share of Common
Stock on the first Trading Day of the Offering Period in progress, then the
Offering Period in progress shall end immediately following the close of trading
on such Exercise Date, and a new Offering Period shall begin on the next
subsequent January 1 or July 1, as applicable, and shall extend for a 24

 

3



--------------------------------------------------------------------------------

month period ending on December 31 or June 30, as applicable. Subsequent
Offering Periods shall commence on the January 1 or July 1, as applicable,
immediately following the end of the previous Offering Period and shall extend
for a 24 month period ending on December 31 or June 30, as applicable.

(c) Changes by Committee.

(i) The Committee shall have the power to make other changes to the duration
and/or the frequency of Offering Periods with respect to future offerings if
such change is announced at least five days prior to the scheduled beginning of
the first Offering Period to be affected.

(ii) The Committee may shorten the duration of any Offering Period then in
progress by requiring that it end immediately following the close of trading on
any Exercise Date within that Offering Period (after the purchase of Common
Stock on that Exercise Date), if such change is announced at least five days
prior to the Exercise Date on which the Committee proposes that the Offering
Period terminate.

(iii) If the Company determines that the accounting treatment of purchases under
the Plan will change or has changed in a manner that is detrimental to the
Company’s best interests, then the Committee may, in its discretion, take any or
all of the following actions: (i) terminate any Offering Period that is then
ongoing as of the next Exercise Date (after the purchase of Common Stock on such
Exercise Date); (ii) set a new Exercise Date for any ongoing Offering Period and
terminate such Offering Period after the purchase of Common Stock on such
Exercise Date; (iii) amend the Plan so that each offering under the Plan will
reduce the effect of such detrimental accounting treatment; or (iv) terminate
any ongoing Offering Period at any time and refund any contributions to the
applicable Participants.

5. Participation.

(a) Entry Dates. Employees meeting the eligibility requirements of Section 3(b)
hereof after the First Offering Date may elect to participate in the Plan
commencing on any Entry Date by completing an enrollment agreement on the form
provided by the Company and filing the enrollment agreement with the Company on
or prior to such Entry Date, unless a later time for filing the enrollment
agreement is set by the Committee for all eligible Employees with respect to a
given offering.

(b) Special Rule for First Offering Date. All Employees who are eligible as of
the First Offering Date may elect to participate in the Plan commencing as of
the First Offering Date by completing an enrollment agreement on the form
provided by the Company and filing the enrollment agreement with the Company on
or prior the deadline prescribed by the Company for initial enrollment.

6. Plan Contributions.

(a) Contribution by Payroll Deduction. Except as otherwise authorized by the
Committee, all contributions to the Plan shall be made only by payroll
deductions. The

 

4



--------------------------------------------------------------------------------

Committee may, but need not, permit Participants to make after-tax contributions
to the Plan at such times and subject to such terms and conditions as the
Committee may in its discretion determine. All such additional contributions
shall be made in a manner consistent with the provisions of Section 423 of the
Code or any successor thereto, and shall be treated in the same manner as
payroll deductions contributed to the Plan as provided herein.

(b) Payroll Deduction Election on Enrollment Agreement. At the time a
Participant files the enrollment agreement with respect to an Offering Period,
the Participant may authorize payroll deductions to be made on each payroll date
during the portion of the Offering Period that he or she is a Participant in an
amount not less than 1% and not more than 20% (or such other percentage as
determined by the Committee and announced at least five days prior to the first
day of the Exercise Period in which such change is to be made effective) of the
Participant’s Compensation on each payroll date during the portion of the
Offering Period that he or she is a Participant. The amount of payroll
deductions must be a whole percentage (e.g., 1%, 2%, 3%, etc.) of the
Participant’s Compensation.

(c) Commencement of Payroll Deductions. Except as otherwise determined by the
Committee under rules applicable to all Participants, payroll deductions for
Participants enrolling in the Plan shall commence with the earliest
administratively practicable payroll period that begins on or after the Entry
Date with respect to which the Participant files an enrollment agreement in
accordance with Section 5.

(d) Automatic Continuation of Payroll Deductions. Unless a Participant elects
otherwise prior to the last Exercise Date of an Offering Period, including the
last Exercise Date prior to termination in the case of an Offering Period
terminated under Section 4(b) or 4(c) hereof, such Participant shall be deemed
(i) to have elected to participate in the immediately succeeding Offering Period
(and, for purposes of such Offering Period the Participant’s “Entry Date” shall
be deemed to be the first day of such Offering Period) and (ii) to have
authorized the same payroll deduction for the immediately succeeding Offering
Period as was in effect for the Participant immediately prior to the
commencement of the succeeding Offering Period.

(e) Change of Payroll Deduction Election. A Participant may decrease or increase
the rate or amount of his or her payroll deductions during an Offering Period
(within the limitations of Section 6(b) above) by completing and filing with the
Company a new enrollment agreement authorizing a change in the rate or amount of
payroll deductions; provided, that a Participant may not change the rate or
amount of his or her payroll deductions more than once in any Exercise Period.
Except as otherwise determined by the Committee under rules applicable to all
Participants, the change in rate or amount shall be effective as of the earliest
administratively practicable payroll period that begins on or after the date the
Committee receives the new enrollment agreement. Additionally, a Participant may
discontinue his or her participation in the Plan as provided in Section 13(a).

(f) Automatic Changes in Payroll Deduction. Notwithstanding the foregoing, to
the extent necessary to comply with Section 423(b)(8) of the Code, Section 7(d)
hereof, or any other applicable law, a Participant’s payroll deductions may be
decreased, including to 0%, at such time during any Exercise Period which is
scheduled to end during the current calendar year

 

5



--------------------------------------------------------------------------------

that the aggregate of all payroll deductions accumulated with respect to such
Exercise Period and any other Exercise Period ending within the same calendar
year are equal to the product of $25,000 multiplied by the Applicable Percentage
for the calendar year. Payroll deductions shall recommence at the rate provided
in the Participant’s enrollment agreement at the beginning of the following
Exercise Period which is scheduled to end in the following calendar year, unless
the Participant terminates participation as provided in Section 13(a).

7. Grant of Option.

(a) Shares of Common Stock Subject to Option. On a Participant’s Entry Date,
subject to the limitations set forth in Section 7(d) and this Section 7(a), the
Participant shall be granted an option to purchase on each subsequent Exercise
Date during the Offering Period in which such Entry Date occurs (at the Exercise
Price determined as provided in Section 7(b) below) up to a number of shares of
Common Stock determined by dividing such Participant’s Plan Contributions
accumulated prior to such Exercise Date and retained in the Participant’s
account as of such Exercise Date by the Exercise Price; provided, that the
maximum number of shares a Participant may purchase during any Exercise Period
shall be 12,500 shares.

(b) Exercise Price. The Exercise Price per share of Common Stock offered to each
Participant in a given Offering Period shall be the lower of: (i) the Applicable
Percentage of the Fair Market Value of a share of Common Stock on the Offering
Date, or (ii) the Applicable Percentage of the Fair Market Value of a share of
Common Stock on the Exercise Date.

(c) Fair Market Value. The Fair Market Value of a share of Common Stock on a
given date shall be determined by the Committee or under procedures established
by the Committee. Unless otherwise determined by the Committee, the Fair Market
Value of a share of Common Stock as of any given date shall be the closing sale
price per share reported on a consolidated basis for stock listed on the
principal stock exchange or market on which shares are traded on the date as of
which such value is being determined, or, if there is no sale on that date, then
on the last previous day on which a sale was reported.

(d) Limitation on Option that may be Granted. Notwithstanding any provision of
the Plan to the contrary, no Participant shall be granted an option under the
Plan (i) to the extent that if, immediately after the grant, such Employee (or
any other person whose stock would be attributed to such Employee pursuant to
Section 424(d) of the Code) would own stock and/or hold outstanding options to
purchase stock possessing 5% or more of the total combined voting power or value
of all classes of stock of the Company or of any Subsidiary of the Company, or
(ii) to the extent that his or her rights to purchase stock under all employee
stock purchase plans of the Company and its Subsidiaries intended to qualify
under Section 423 of the Code accrue at a rate which exceeds $25,000 of Fair
Market Value of Common Stock (determined at the time such option is granted) for
each calendar year in which such option is outstanding at any time.

(e) No Rights as Shareholder. A Participant will have no interest or voting
right in shares covered by his or her option until such option has been
exercised.

 

6



--------------------------------------------------------------------------------

8. Exercise of Options.

(a) Automatic Exercise. A Participant’s option for the purchase of shares shall
be exercised automatically on each Exercise Date, and the maximum number of full
shares subject to the option shall be purchased for the Participant at the
applicable Exercise Price with the accumulated Plan Contributions then credited
to the Participant’s account under the Plan. During a Participant’s lifetime, a
Participant’s option to purchase shares hereunder is exercisable only by the
Participant.

(b) Carryover of Excess Contributions. Any amount remaining to the credit of a
Participant’s account after the purchase of shares by the Participant on an
Exercise Date, or which is insufficient to purchase a full share of Common
Stock, shall remain in the Participant’s account, and be carried over to the
next Exercise Period, unless the Participant withdraws from participation in the
Plan or elects to withdraw his or her account balance in accordance with
Section 10(c).

9. Issuance of Shares.

(a) Delivery of Shares. As promptly as practicable after each Exercise Date, the
Company shall arrange for the delivery to each Participant (or the Participant’s
beneficiary), as appropriate, or to a custodial account held by a custodian
appointed by the Company for the benefit of each Participant (or the
Participant’s beneficiary) as appropriate, of a certificate representing the
shares purchased upon exercise of the Participant’s option or, at the Company’s
option, through appropriate book entry procedures.

(b) Registration of Shares. Shares to be delivered to a Participant under the
Plan will be registered in the name of the Participant or in the name of the
Participant and his or her spouse, as requested by the Participant.

(c) Compliance with Applicable Laws. The Plan, the grant and exercise of options
to purchase shares under the Plan, and the Company’s obligation to sell and
deliver shares upon the exercise of options to purchase shares shall be subject
to compliance with all applicable federal, state and foreign laws, rules and
regulations and the requirements of any stock exchange on which the shares may
then be listed.

(d) Withholding. The Company may make such provisions as it deems appropriate
for withholding by the Company pursuant to federal or state tax laws of such
amounts as the Company determines it is required to withhold in connection with
the purchase or sale by a Participant of any Common Stock acquired pursuant to
the Plan. The Company may require a Participant to satisfy any relevant tax
requirements before authorizing any issuance of Common Stock to such
Participant.

10. Participant Accounts.

(a) Bookkeeping Accounts Maintained. Individual bookkeeping accounts will be
maintained for each Participant in the Plan to account for the balance of his
Plan Contributions, options issued, and shares purchased under the Plan.
However, all Plan Contributions made for a Participant shall be deposited in the
Company’s general corporate accounts, and no interest shall accrue or be
credited with respect to a Participant’s Plan

 

7



--------------------------------------------------------------------------------

Contributions. All Plan Contributions received or held by the Company may be
used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate or otherwise set apart such Plan Contributions from any
other corporate funds.

(b) Participant Account Statements. Statements of account will be given to
Participants semi-annually in due course following each Exercise Date, which
statements will set forth the amounts of payroll deductions, the per share
purchase price, the number of shares purchased and the remaining cash balance,
if any.

(c) Withdrawal of Account Balance Following Exercise Date. A Participant may
elect at any time within the first thirty (30) days following any Exercise
Period, or at such other time as the Committee may from time to time prescribe,
to receive in cash any amounts carried-over in accordance with Section 8(b). An
election under this Section 10(c) shall not be treated as a withdrawal from
participation in the Plan under Section 13(a).

11. Designation of Beneficiary.

(a) Designation. A Participant may file a written designation of a beneficiary
who is to receive any shares and cash, if any, from the Participant’s account
under the Plan in the event of the Participant’s death subsequent to an Exercise
Date on which the Participant’s option hereunder is exercised but prior to
delivery to the Participant of such shares and cash. In addition, a Participant
may file a written designation of a beneficiary who is to receive any cash from
the Participant’s account under the Plan in the event of the Participant’s death
prior to the exercise of the option.

(b) Change of Designation. A Participant’s beneficiary designation may be
changed by the Participant at any time by written notice. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the Participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

12. Transferability. Neither Plan Contributions credited to a Participant’s
account nor any rights to exercise any option or receive shares of Common Stock
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will or the laws of descent and distribution, or as
provided in Section 11). Any attempted assignment, transfer, pledge or other
distribution shall be without effect, except that the Company may treat such act
as an election to withdraw in accordance with Section 13(a).

13. Withdrawal; Termination of Employment.

(a) Withdrawal. A Participant may withdraw from the Plan at any time by giving
written notice to the Company. Payroll deductions, if any have been authorized,
shall cease as soon as administratively practicable after receipt of the
Participant’s notice of

 

8



--------------------------------------------------------------------------------

withdrawal, and, subject to administrative practicability, no further purchases
shall be made for the Participant’s account. All Plan Contributions credited to
the Participant’s account, if any, and not yet invested in Common Stock, will be
paid to the Participant as soon as administratively practicable after receipt of
the Participant’s notice of withdrawal. The Participant’s unexercised options to
purchase shares pursuant to the Plan automatically will be terminated. Payroll
deductions will not resume on behalf of a Participant who has withdrawn from the
Plan (a “Former Participant”) unless the Former Participant enrolls in a
subsequent Offering Period in accordance with Section 5(a) and subject to the
restriction provided in Section 13(b), below.

(b) Effect of Withdrawal on Subsequent Participation. A Former Participant who
has withdrawn from the Plan pursuant to this Section 13(b) shall not again be
eligible to participate in the Plan prior to the beginning of the following
Exercise Period that commences after the date the Former Participant withdrew,
and the Former Participant must submit a new enrollment agreement in order to
again become a Participant as of that date.

(c) Termination of Employment. Upon termination of a Participant’s Continuous
Status as an Employee prior to any Exercise Date for any reason, including
retirement or death, the Plan Contributions credited to the Participant’s
account and not yet invested in Common Stock will be returned to the Participant
or, in the case of death, to the Participant’s beneficiary as determined
pursuant to Section 11, and the Participant’s option to purchase shares under
the Plan will automatically terminate.

14. Common Stock Available under the Plan.

(a) Number of Shares. Subject to adjustment as provided in Section 14(b) below,
the maximum number of shares of the Company’s Common Stock that shall be made
available for sale under the Plan shall be 2,000,000 shares, plus an automatic
annual increase on the first day of each of the Company’s fiscal years beginning
in 2012 and ending in 2021 equal to the lesser of (i) 750,000 shares, (ii) two
percent of all shares of Common Stock outstanding on the last day of the
immediately preceding fiscal year, or (iii) a lesser amount determined by the
Board. Shares of Common Stock subject to the Plan may be newly issued shares or
shares reacquired in private transactions or open market purchases. If and to
the extent that any right to purchase reserved shares shall not be exercised by
any Participant for any reason or if such right to purchase shall terminate as
provided herein, shares that have not been so purchased hereunder shall again
become available for the purpose of the Plan unless the Plan shall have been
terminated, but all shares sold under the Plan, regardless of source, shall be
counted against the limitation set forth above.

(b) Adjustments Upon Changes in Capitalization; Corporate Transactions.

i. If the outstanding shares of Common Stock are increased or decreased, or are
changed into or are exchanged for a different number or kind of shares, as a
result of one or more reorganizations, restructurings, recapitalizations,
reclassifications, stock splits, reverse stock splits, stock dividends or the
like, then the Committee shall, in such manner as it may deem equitable,
substitute, exchange or adjust any or all of the number and/or kind of shares,
and the per-share option price thereof, which may be issued in the aggregate and
to any Participant upon exercise of options granted under the Plan.

 

9



--------------------------------------------------------------------------------

ii. In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee.

iii. In the event of a proposed sale of all or substantially all of the
Company’s assets, or the merger of the Company with or into another corporation
(each, a “Sale Transaction”), each option under the Plan shall be assumed or an
equivalent option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Committee determines, in
the exercise of its sole discretion and in lieu of such assumption or
substitution, to shorten the Exercise Period then in progress by setting a new
Exercise Date (the “New Exercise Date”). If the Committee shortens the Exercise
Period then in progress in lieu of assumption or substitution in the event of a
Sale Transaction, the Committee shall notify each Participant in writing, at
least ten (10) days prior to the New Exercise Date, that the exercise date for
such Participant’s option has been changed to the New Exercise Date and that
such Participant’s option will be exercised automatically on the New Exercise
Date, unless prior to such date the Participant has withdrawn from the Plan as
provided in Section 13(a). For purposes of this Section 14(b), an option granted
under the Plan shall be deemed to have been assumed if, following the Sale
Transaction, the option confers the right to purchase, for each share of Common
Stock subject to the option immediately prior to the Sale Transaction, the
consideration (whether stock, cash or other securities or property) received in
the Sale Transaction by holders of Common Stock for each share of Common Stock
held on the effective date of the Sale Transaction (and if such holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided, that
if the consideration received in the Sale Transaction was not solely common
stock of the successor corporation or its parent (as defined in Section 424(e)
of the Code), the Committee may, with the consent of the successor corporation
and the Participant, provide for the consideration to be received upon exercise
of the option to be solely common stock of the successor corporation or its
parent equal in fair market value to the per share consideration received by the
holders of Common Stock in the Sale Transaction.

iv. In all cases, the Committee shall have sole discretion to exercise any of
the powers and authority provided under this Section 14, and the Committee’s
actions hereunder shall be final and binding on all Participants. No fractional
shares of Common Stock shall be issued under the Plan pursuant to any adjustment
authorized under the provisions of this Section 14.

15. Administration.

(a) Committee. The Plan shall be administered by the Committee. The Committee
shall have the authority to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan. The administration,
interpretation, or application of the Plan by the Committee shall be final,
conclusive and binding upon all persons.

(b) Requirements of Exchange Act. Notwithstanding the provisions of
Section 15(a) above, in the event that Rule 16b-3 promulgated under the Exchange
Act or any successor

 

10



--------------------------------------------------------------------------------

provision thereto (“Rule 16b-3”) provides specific requirements for the
administrators of plans of this type, the Plan shall only be administered by
such body and in such a manner as shall comply with the applicable requirements
of Rule 16b-3. Unless permitted by Rule 16b-3, no discretion concerning
decisions regarding the Plan shall be afforded to any person that is not
“disinterested” as that term is used in Rule 16b-3.

16. Amendment, Suspension, and Termination of the Plan.

(a) Amendment of the Plan. The Board or the Committee may at any time, or from
time to time, amend the Plan in any respect; provided, that (i) no such
amendment may make any change in any option theretofore granted which adversely
affects the rights of any Participant and (ii) the Plan may not be amended in
any way that will cause rights issued under the Plan to fail to meet the
requirements for employee stock purchase plans as defined in Section 423 of the
Code or any successor thereto. To the extent necessary to comply with Rule 16b-3
under the Exchange Act, Section 423 of the Code, or any other applicable law or
regulation, the Company shall obtain shareholder approval of any such amendment.

(b) Suspension of the Plan. The Board or the Committee may, as of the close of
any Exercise Date, suspend the Plan; provided, that the Board or Committee
provides notice to the Participants at least five business days prior to the
suspension. The Board or Committee may resume the normal operation of the Plan
as of any Exercise Date; provided further, that the Board or Committee provides
notice to the Participants at least 20 business days prior to the date of
termination of the suspension period. A Participant shall remain a Participant
in the Plan during any suspension period (unless he or she withdraws pursuant to
Section 13(a)), however no options shall be granted or exercised, and no payroll
deductions shall be made in respect of any Participant during the suspension
period. Participants shall have the right to withdraw carryover funds provided
in Section 10(c) throughout any suspension period. The Plan shall resume its
normal operation upon termination of a suspension period.

(c) Termination of the Plan. The Plan and all rights of Employees hereunder
shall terminate on the earliest of:

i. the Exercise Date that Participants become entitled to purchase a number of
shares greater than the number of reserved shares remaining available for
purchase under the Plan;

ii. such date as is determined by the Board in its discretion; or

iii. the last Exercise Date immediately preceding the tenth (10th) anniversary
of the Plan’s effective date.

In the event that the Plan terminates under circumstances described in
Section 16(c)(i) above, reserved shares remaining as of the termination date
shall be sold to Participants on a pro rata basis, based on the relative value
of their cash account balances in the Plan as of the termination date.

 

11



--------------------------------------------------------------------------------

17. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

18. Expenses of the Plan. All costs and expenses incurred in administering the
Plan shall be paid by the Company, except that any stamp duties or transfer
taxes applicable to participation in the Plan may be charged to the account of
such Participant by the Company.

19. No Employment Rights. The Plan does not, directly or indirectly, create any
right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company or any Subsidiary, and
it shall not be deemed to interfere in any way with the right of the Company or
any Subsidiary to terminate, or otherwise modify, an employee’s employment at
any time.

20. Applicable Law. The internal laws of the State of Delaware shall govern all
matter relating to this Plan except to the extent (if any) superseded by the
laws of the United States.

21. Additional Restrictions of Rule 16b-3. The terms and conditions of options
granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

22. Effective Date. Subject to adoption of the Plan by the Board, the Plan shall
become effective on the First Offering Date. The Board shall submit the Plan to
the shareholders of the Company for approval within twelve months after the date
the Plan is adopted by the Board.

 

12